IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                    March 13, 2001 Session

             STATE OF TENNESSEE v. CLEMENT DALE POTTER

               Interlocutory Appeal from the Circuit Court for Warren County
                   No. 8149-P   J. S. (Steve) Daniel, Judge By Designation



                     No. M2000-01420-CCA-R9-CO - Filed April 19, 2001


In this Rule 9 interlocutory appeal, the defendant, an incumbent district attorney general, appeals the
trial court’s denial of his motion to dismiss a presentment returned against him by the grand jury.
He asserts that the General Assembly, in Tennessee Code Annotated section 8-6-112, vested the sole
or exclusive authority to investigate and prosecute an incumbent district attorney general in the
Attorney General and Reporter’s office. After review, we disagree with the defendant and affirm
the trial court’s denial of the defendant’s motion.

                 Tenn. R. App. P. 9; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and
JAMES CURWOOD WITT, JR., JJ., joined.

William T. Ramsey and W. David Bridgers, Nashville, Tennessee, for the appellant, Clement Dale
Potter.

Hal Hardin, District Attorney General Pro Tem, and Floyd N. Price, Nashville, Tennessee, for the
appellee, State of Tennessee.


                                             OPINION


        In this Rule 9 interlocutory appeal, the defendant, District Attorney General Clement Dale
Potter, appeals the denial of his motion to dismiss a presentment that was returned against him by
the Warren County Grand Jury. The defendant asserts that his presentment should be dismissed
because the Attorney General and Reporter has the sole or exclusive authority to investigate and
prosecute an incumbent district attorney general pursuant to Tennessee Code Annotated section 8-6-
112, thereby precluding a grand jury from returning a presentment against him. After review, we
conclude that section 8-6-112 is independent of the grand jury’s role in a criminal prosecution and
does not preclude a grand jury from performing its duty to investigate and power to return a
presentment against an incumbent district attorney general. Therefore, we affirm the trial court’s
denial of the defendant's motion to dismiss the presentment.

                                                      Facts

        On February 11, 2000, the Warren County Grand Jury returned a two-count presentment1
against the defendant, Clement Dale Potter, the District Attorney General for the 31st Judicial
District. On March 3, 2000, the Chief Justice of the Tennessee Supreme Court designated the
Honorable Steve Daniel, Judge for the 19th Judicial District, to preside over the matter at hand. On
March 6, 2000, Judge Daniel appointed Hal D. Hardin to serve as District Attorney General Pro Tem
for the purpose of prosecuting the case against the defendant.

        The defendant filed a motion to dismiss the presentment on May 11, 2000, alleging that
Tennessee Code Annotated section 8-6-112 vests in the Attorney General and Reporter exclusive
authority to commence prosecutions against an incumbent district attorney general. On June 12,
2000, Judge Daniel entered an order denying the defendant's motion; however, Judge Daniel granted
the defendant's motion for leave to seek an interlocutory appeal of that denial. The defendant timely
filed a Rule 9 application for permission to appeal to this court, which was granted on July 25, 2000.
See Tenn. R. App. P. 9. This appeal is now properly before this court.

                                                    Analysis

       The issue for resolution in this case is whether Tennessee Code Annotated section 8-6-112
vests within the Attorney General and Reporter the sole or exclusive authority to investigate and
prosecute an incumbent district attorney general, thereby precluding a grand jury from returning a
presentment against an incumbent district attorney general.

        In Tennessee, “[a]ll violations of the criminal laws may be prosecuted by indictment or
presentment of a grand jury.” Tenn. Code Ann. § 40-3-102. According to Rule 6(d) of the
Tennessee Rules of Criminal Procedure, “[t]he grand jury shall have inquisitorial powers over and
shall have the authority to return a presentment of all indictable or presentable offenses found to have
been committed or to be triable within the county.” In fact, the grand jury has the duty to “inquire
into any abuse of office by state or local officers.” Tenn. R. Crim. P. 6(e)(6). This case presents
such an inquiry into an abuse of office by a state official, the incumbent district attorney general.

       The defendant here contends, however, that our General Assembly has limited the power of
a grand jury to bring a presentment against an incumbent district attorney general. Specifically, the
defendant contends that by enacting Tennessee Code Annotated section 8-6-112, the legislature
intended to vest the sole or exclusive authority to investigate and eventually prosecute an incumbent


        1
         The presentment charged the defendant in Count One with violation of Tennessee Code Annotated section 39-
16-403, Official Oppression, and in Count Two with violation of Tennessee Code Annotated section 39-16-402, Official
Miscon duct.

                                                        -2-
district attorney general in the Attorney General and Reporter’s office. Tennessee Code Annotated
section 8-6-112 states:

               The attorney general and reporter has the authority to conduct an
               investigation and has the authority to initiate the criminal prosecution
               of any judge, chancellor, or judicial elected official and/or district
               attorney general whenever:
               The attorney general and reporter receives information sufficient to
               constitute probable cause to investigate whether any official may have
               violated any state criminal law; and
               A decision to prosecute the official by the district attorney general of
               the district in which the offense occurred or in which a portion of the
               offenses occurred may result in a personal, financial or political
               conflict of interest.

The defendant points to the plain language “the authority” to support his position that this provision
limits the authority of a grand jury and vests it solely within the Attorney General and Reporter.

         In construing statutory provisions, this court must examine the natural and ordinary meaning
of the statutory language within the context of the entire statute without forced or subtle construction
that would extend or limit its meaning. State v. Flemming, 19 S.W.3d 195, 197 (Tenn. 2000). We
give effect to the legislative intent without unduly restricting or expanding a statute’s coverage
beyond its intended scope and without interpreting it in such a way to yield an absurd result. See
State v. Legg, 9 S.W.3d 111, 116 (Tenn. 1999); State v. Butler, 980 S.W.2d 359, 362 (Tenn. Crim.
App. 1998). Furthermore, we must presume that the legislature knows of the existing law when it
enacts new legislation. See Riggs v. Burson, 94 S.W.2d 44, 54 (Tenn. 1997).

        In further support of his assertion that the plain statutory language “the authority” vests sole
or exclusive authority in the Attorney General and Reporter, the defendant relies on the Tennessee
Supreme Court’s decision in Dobbins v. Crowell, 577 S.W.2d 190 (Tenn. 1979). In Dobbins, the
Court interpreted the provision, “It shall be the duty of the attorney general [to take certain actions
relating to elections],” as vesting exclusive authority in the State Attorney General’s office.
Dobbins, 577 S.W.2d at 193. The defendant argues that the specific language “the duty” in Dobbins
is analogous to the statutory language “the authority” in Tennessee Code Annotated section 8-6-112.


       We recognize a distinct difference, however, between a statute setting forth a duty and one
granting authority. For example, our General Assembly, in Tennessee Code Annotated section 8-7-
103, placed a duty upon the district attorney general “to prosecute in the courts of the district all




                                                  -3-
violations of the state criminal statutes and perform all prosecutorial functions attendant thereto.”2
The General Assembly also placed a duty on the Attorney General and Reporter “[t]o attend to all
business of the state, both civil and criminal in the court of appeals, court of criminal appeals and
the supreme court.” Tenn. Code Ann. § 8-6-109. This court previously held that this duty vests
exclusive authority in the Attorney General and Reporter to handle all matters in the appellate courts.
See State v. Simmons, 610 S.W.2d 141, 142 (Tenn. Crim. App. 1980). Our Rules of Criminal
Procedure also place a duty upon the grand jury to investigate “any abuse of office by state or local
officers.” Tenn. R. Crim. P. 6(e)(6).

        Had the General Assembly intended for the Attorney General and Reporter’s office to have
the sole or exclusive authority to investigate and prosecute a sitting district attorney general, it would
have enumerated such as being “a duty” of the Attorney General and Reporter’s office or would have
used the specific language “sole or exclusive authority.” Absent a duty or this specific language, we
cannot conclude that the General Assembly intended to vest sole or exclusive authority in the
Attorney General and Reporter’s office.

        The defendant also argues that the General Assembly, by implication, limited the grand jury’s
authority to issue a presentment by developing a procedure in which to investigate and prosecute an
incumbent district attorney general. Although we agree that the General Assembly developed a new
procedure, this procedure is merely an alternative method to investigate and eventually prosecute an
incumbent district attorney general. The provision in question allows this alternative method
because situations may arise where a sitting district attorney general might not pursue an
investigation, much less seek an indictment, when certain conflicts are present. Rarely, in fact,
would an incumbent district attorney general seek an indictment against himself. In addition, the
statute is devoid of any mention of the grand jury and claims no effect on the grand jury process.

        For these reasons, we conclude that Tennessee Code Annotated section 8-6-112 is
independent of the methods of prosecution provided to grand juries. Because the provisions are
independent and address two different and distinct processes, in order to give the two provisions
proper effect, section 8-6-112 co-exists with the grand jury’s duty to inquire into any abuse of office
by a state official and power to return an indictment or presentment against someone for a violation
of a criminal law. Furthermore, had the legislature intended to limit the power of a grand jury, it
would have limited such in the appropriate code provisions setting out the methods of prosecution.
See, e.g., Tenn. Code Ann. §§ 40-3-101 to -105.

                                                          Conclusion



         2
            W e note the unique situation at hand, where conflicts arise within the district attorney general’s office, is one
such situation anticipated by the General Assembly where the process of prosecution may be modified either by allowing
the Attorney General a nd Reporter to initiate a prosecution or where an attorney general pro tem may be appointed.
Neverthe less, whicheve r official cond ucts the pros ecution, they ar e merely do ing so unde r the auspice s of a substitute
district attorney g eneral for that p articular district. See, e.g., Tenn. C ode Ann . §§ 8-6-11 2(b), -7-10 3(1), -7-10 6.

                                                             -4-
       In light of the reasons above, we hold that Tennessee Code Annotated section 8-6-112 is
independent of the methods of prosecution provided to grand juries and serves to expand the
authority of the Attorney General and Reporter’s office when certain conflicts arise with the
incumbent district attorney general. Furthermore, section 8-6-112 does not limit the Grand Jury’s
duty to inquire or power to bring a presentment against an incumbent district attorney general.
Accordingly, we affirm the trial court’s denial of the defendant’s motion to dismiss the presentment.




                                                              ______________________________
                                                              JOHN EVERETT WILLIAMS, JUDGE




                                                -5-